                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 STEPHANIE ROSALES, on behalf of                    §
 herself and others similarly situated,             §
                                                    §
      Plaintiff,                                    §
                                                    §
 v.                                                 §    CIVIL ACTION NO. 3:18-CV-0356-B
                                                    §
 EQUINOX HOLDINGS, INC.,                            §
                                                    §
      Defendant.                                    §

                           MEMORANDUM OPINION AND ORDER

         Before the Court is Plaintiff’s Motion for Conditional Certification of FLSA Collective Action

and for Issuance of Notice. Doc. 25, Mot. For the following reasons, the Court GRANTS IN PART

and DENIES IN PART the motion as described below.

                                                    I.

                                          BACKGROUND1

         This is a Fair Labor Standards Act (FLSA) case brought by Stephanie Rosales, on behalf of

herself and all other similarly situated employees, against Equinox Holdings, Inc., her former

employer. Rosales, a personal trainer and former employee at the gym Equinox, seeks unpaid wages

for off-the-clock and overtime work. Doc. 1, Compl., ¶ 2.

         As part of her suit to recover unpaid wages, Rosales now seeks conditional certification.

Specifically, she seeks nationwide certification for a class of personal trainers who allegedly were paid



         1
          The Court draws its factual account from the allegations contained in the Complaint and from the
parties’ briefing on the Motion for Conditional Certification. Contested facts will be noted as such.

                                                  -1-
in violation of the FLSA. Doc. 34, Rosales’s Reply, 9. Equinox maintains 93 gyms across the United

States, and additional gyms internationally. Doc. 31, Equinox’s App., 153 (Laird Decl.), ¶ 4. In

Dallas, there are two gyms—one in Highland Park and one in Preston Hollow. Rosales worked at the

Highland Park location from approximately March 2017 through December 2017. Doc. 1, Compl.,

¶ 17; Doc. 25-7, Ex. G. She visited the Preston Hollow location for an initial group interview and

for occasional employee training, but did not work at that location. Doc. 31, Equinox’s App., 14 at

10:21-25 & 56 at 52:1-53:12 (Rosales Dep.).

       Rosales filed suit on February 13, 2018. Since then, two opt-in plaintiffs have consented to

join in Rosales’s suit: Kendall Harper and Guy Seaman. Doc. 15, Notice of Consent. Like Rosales,

Seaman also worked at the Highland Park location and only once visited the Preston Hollow location

for an employee training class. Doc. 31, Equinox’s App., 131 at 50:1-17 (Seaman Dep.). Harper,

another personal trainer, submitted a form notice of consent, but it is unclear where he worked. Doc.

25-5, Ex. E (Harper Decl.). Together, they allege that Equinox has a policy of demanding off-the-

clock hours, and a compensation scheme that does not comply with FLSA’s overtime requirements.

Doc. 25, Mot., 1.

       Some discovery was conducted before Rosales filed her Motion for Conditional Certification

on February 28, 2019. Depositions of both Rosales and Seaman have been taken, and documents

have been produced by both sides, a number of which Equinox attached to its response to Rosales’s

motion. See Doc. 30, Equinox’s Resp., 12 (describing discovery already conducted). Rosales replied

on April 11, 2019; thus the motion is ripe for review.




                                                -2-
                                                   II.

                                        LEGAL STANDARD

        Section 216(b) of the FLSA “authorizes a plaintiff to bring a collective action on behalf of

similarly situated persons, provided that any person who desires to become a part of the collective

action files a written consent in the court.” Valcho v. Dall. Cty. Hosp. Dist., 574 F. Supp. 2d 618, 621

(N.D. Tex. 2008). When a plaintiff seeks to bring a collective action, district courts have the

discretion to implement § 216(b) by facilitating notice to potential plaintiffs. Hoffmann-La Roche Inc.

v. Sperling, 493 U.S. 165, 169 (1989).

        The FLSA authorizes a plaintiff to bring an action on behalf of similarly situated persons, but

the FLSA does not define “similarly situated.” And the Fifth Circuit has declined to adopt any

specific test to determine when plaintiffs are similarly situated. Acevedo v. Allsup’s Convenience Stores,

Inc., 600 F.3d 516, 519 n.1 (5th Cir. 2010). But district courts in the Northern District of Texas

have adopted the two-step approach outlined in Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J.

1987), which consists of a notice stage and a decertification stage. See, e.g., Ecoquij-Tzep v. Hawaiian

Grill, 2017 WL 2672328, at *2 (N.D. Tex. June 21, 2017).

        Under the Lusardi approach, the first step—the notice stage—requires a preliminary

determination, usually based only on the pleadings and submitted affidavits, of whether potential

class members are similarly situated to the named plaintiff. Mooney v. Aramco Servs. Co., 54 F.3d

1207, 1213–14 (5th Cir. 1995). If they are similarly situated, then the court can conditionally certify

the action and authorize notice to potential plaintiffs to opt in, and the suit “proceeds as a

representative action throughout discovery.” Id. at 1214. After discovery is largely complete, the

defendant may move for decertification, at which point the court proceeds to the second step—the

                                                  -3-
decertification stage—and considers again whether the plaintiffs are similarly situated. Id. If the court

finds that the plaintiffs who opted in are not similarly situated with the named plaintiff, then the class

is decertified, the opt-in plaintiffs are dismissed without prejudice, and the original named plaintiff

proceeds to trial on her individual claims. Id. at 1213–14.

        At the notice stage, a court usually has minimal evidence, so “the determination is made

using a fairly lenient standard and typically results in conditional certification of a representative

class.” Jones v. SuperMedia Inc., 281 F.R.D. 282, 287 (N.D. Tex. 2012). Courts generally “require

nothing more than substantial allegations that the putative class members were together victims of

a single decision, policy, or plan.” Mooney, 54 F.3d at 1214 n.8. A factual basis, however, must exist,

and a plaintiff must show some “identifiable facts or legal nexus that binds the claims so that hearing

the cases together promotes judicial efficiency.” Jones, 281 F.R.D. at 287. In conducting its analysis,

the court has “a responsibility to avoid the ‘stirring up’ of litigation through unwarranted

solicitation.” Valcho, 574 F. Supp. 2d at 622.

        Courts do not often engage in the second step—the decertification process—until after

“discovery is largely complete and the matter is ready for trial. At this stage, the court has much more

information on which to base its decision, and makes a factual determination on the similarly

situated question.” Mooney, 54 F.3d at 1214. But there are circumstances in which courts will skip

the first, lenient analysis. For example, if parties have already conducted discovery on the

certification issue, courts have less cause for leniency during the “notice” phase and may choose to

apply a more stringent standard. Valcho, 574 F. Supp. 2d at 622; Basco v. Wal-Mart Stores, Inc., 2004

WL 1497709, at *4 (E.D. La. July 2, 2004) (“[I]n light of the substantial discovery that has occurred

in this matter, the Court will consider the criteria for both the first and second steps in deciding

                                                  -4-
whether it should certify [the] matter.”).

                                                 III.

                                             ANALYSIS

A.     Conditional Certification Standard

       Before deciding whether the potential plaintiffs are similarly situated, the Court first must

decide whether to skip the lenient standard and apply the stringent standard as the parties have

completed some discovery. See Mooney, 54 F.3d at 1214. So far,

       [t]he parties have exchanged and responded to written discovery requests, including
       producing more than 700 pages of documents (roughly 429 from Equinox and almost
       300 from Rosales and the opt-in Plaintiffs.) Equinox has responded to interrogatories,
       requests for production, and requests for admissions, and Plaintiff and the opt-in
       Plaintiffs have responded to requests for production. Additionally, Equinox has
       deposed Plaintiff and opt-in Plaintiff Seaman.

Doc. 31, Equinox’s App., 3 ¶ 5 (Parker Decl.). Although Rosales states that Equinox “has failed to

produce many responsive documents or interrogatory answers,” she does not specify what evidence

is missing, and what, if any, substantive bearing this would have on her claims other than to alter the

applicable standard. Doc. 34, Rosales’s Reply, 1. She simply argues that because “the parties have

engaged in only limited discovery” and Equinox has not responded to all of its discovery requests, the

lenient standard should apply. Id. However, she also asserts that she can satisfy the more stringent

standard urged by Equinox. Id.

       Reviewing the facts, the Court concludes that the more stringent standard should apply.

Discovery closes in less than two months, on June 17, 2019. Doc. 17, Revised Scheduling Order.

There has been more discovery here than in cases applying the lenient standard, like Hernandez v.

Robert Dering Constr., LLC,191 F. Supp. 3d 675, 682 (S.D. Tex. 2016), in which the parties took no


                                                 -5-
depositions, and Williams v. Grayco Cable Servs., 187 F. Supp. 3d 760, 766 (S.D. Tex. 2016), in

which the parties conducted no discovery before certification, and Clemons v. PHB, Inc., 2018 WL

4539116, at *3 (N.D. Tex. Sept. 21, 2018) (Boyle, J.), in which although both named plaintiffs had

been deposed, the parties jointly requested additional discovery in part to depose corporate

representatives and fact witnesses.

       Instead, the amount of discovery in this case is more similar to that in cases applying the more

stringent standard, such as Blake v. Hewlett-Packard Co., 2013 WL 3753965, at *5 (S.D. Tex. July

11, 2013), in which the parties conducted several depositions and produced “thousands of pages of

documents” within five months, and Parker v. Silverleaf Resorts, Inc., 2017 WL 1550522, at *4 (N.D.

Tex. May 1, 2017), in which discovery had “been ongoing for 28 months and . . . included responses

to interrogatories, requests for admission, 175 requests for production of documents—involving the

production of over 6,000 documents—and depositions of the four named Plaintiffs.”

       Given the substantial amount of discovery already conducted and no clear lack of additional

evidence, the Court concludes that it can “‘make an educated decision’ as to whether certifying the

matter as a collective action would survive the decertification process.” See Parker, 2017 WL

1550522, at * 6 (citing Basco, 2004 WL 1497709, at *4). Thus, the Court applies the more stringent

standard, maintaining the two-step Lusardi analysis but imposes a “heightened evidentiary standard

commensurate with the opportunity to conduct discovery.” See Blake, 2013 WL 3753965, at *5.

B.     Whether the Plaintiffs Are Similarly Situated

       At the first stage in the Lusardi analysis, courts will conditionally certify if the plaintiff has

made “substantial allegations that the putative class members were together victims of a single

decision, policy, or plan.” Mooney, 54 F.3d at 1214 n.8. To make this determination, the Court will

                                                 -6-
consider whether “(1) there is a reasonable basis for crediting the assertion that aggrieved individuals

exist; (2) those aggrieved individuals are similarly situated to the plaintiff in relevant respects given

the claims and defenses asserted; and (3) those individuals want to opt in to the lawsuit.” Jones, 281

F.R.D. at 287; McKnight, 756 F. Supp. 2d at 801. “A court may deny a plaintiff’s right to proceed

collectively only if the action arises from circumstances purely personal to the plaintiff, and not from

any generally applicable rule, policy, or practice.” Tolentino v. C & J Spec-Rent Servs. Inc., 716 F.

Supp. 2d 642, 650 (S.D. Tex. 2010).

        As to the first factor, a court considers whether a cognizable FLSA claim has been stated, and

whether there are other existing or former employees who performed the same tasks and whom the

employer allegedly treated in the same manner. Id. at 649.

        As to the second factor, a plaintiff “must demonstrate a reasonable basis for believing that

a class of similarly situated persons exists.” Hernandez, 191 F. Supp. 3d at 683. To make this

determination, courts consider both similarity in (1) job requirements and (2) pay provisions. Id.;

Mason, 2015 WL 4481233, at *4. The positions of the employees and the named plaintiff need only

be similar, not identical. Valcho, 574 F. Supp. 2d at 621. Essentially, a sufficient “factual nexus” must

exist between the named plaintiff’s situation and that of the proposed class members. Williams, 187

F. Supp. 3d at 766. With regard to the compensation scheme, “[a] unified plan, policy, or scheme

need not be proved at the notice stage; rather, the existence of a plan or policy is probative evidence

that similarly situated plaintiffs exist.” McDonald v. Worldpac, Inc., 2015 WL 12753533, at *4 (N.D.

Tex. Sept. 8, 2015). But “[e]vidence of similar job duties and a single policy which violates the FLSA

is sufficient to find putative class members similarly situated.” Williams, 187 F. Supp. 3d at 767. If

“there is no single decision, policy, or plan that affects the [p]laintiffs, the case will have enormous

                                                  -7-
manageability problems.” Procter v. Allsups Convenience Stores, Inc., 250 F.R.D. 278, 281 (N.D. Tex.

2008)(internal quotation marks omitted).

        Lastly, although not a statutory requirement, this Court and many others in the Fifth Circuit

have required the plaintiff to show a third factor—that other employees desire to opt in. Clemons,

2018 WL 4539116, at *6 (citing Straka v. Methodist Dallas Med. Ctr. Auxiliary, 2018 WL 1611865,

at *3 (N.D. Tex. Apr. 3, 2018) (Boyle, J.)). “[A] district court should satisfy itself that there are

other employees . . . who desire to ‘opt-in.’” McKnight, 756 F. Supp. 2d at 805. Other potential

plaintiffs’ “interest in joining the litigation is relevant to deciding whether or not to put a defendant

employer to the expense and effort of notice to a conditionally certified class of claimants in a

collective action.” Id. “Even when a common owner has only a few small locations, there must be at

least some minimal showing that employees at other locations are interested in joining the suit.” Id.

        Here, there are three plaintiffs, two of whom opted in to the suit. These plaintiffs offered

personal-training services at the Highland Park location, and had only minimal connection to the

Preston Hollow location. All three were personal trainers, governed by the same compensation

scheme. Doc. 31, Equinox’s App., 211 (Equinox’s Personal Trainer Compensation Plan). Any

variation in job responsibilities was due to their experience in the field, amount of training, and

length of time at Equinox.

        All three report being subjected to two policies in violation of the FLSA: (1) being

encouraged to work off-the-clock; and (2) underpayment of overtime. Rosales alleges that these

policies extended nationwide, to Equinox’s 90-plus gyms, or at least beyond the Highland Park

location, which employs 40-50 trainers at any given time. See Doc. 31, Equinox’s App., 154 ¶ 5

(Laird Decl.). But as for the first policy, Rosales’s and Seaman’s depositions suggest that their

                                                  -8-
Highland Park managers, not Equinox as an organization, encouraged the policy of underreporting

hours. Doc. 31, Equinox’s App., 59 at 55:18-25 (Rosales Dep.); id. at 111 at 30:21-24 (Seaman

Dep.). Employers have a duty to enforce their compensation policies, and may not simply “sit back

and accept the benefits” of unpaid work when the violations occurred in plain view of management,

as Rosales asserts was the case at Highland Park. See 29 C.F.R. § 785.13. Equniox’s official policy is

that such work was not permitted, and there is insufficient evidence that off-the-clock work was

encouraged at any other location. Doc. 31, Equinox’s App., 173 (Employee Handbook); id. at 157

¶ 22 (Laird Decl.). Indeed, over one year after filing her complaint, only two individuals have joined

and only Highland Park has been identified as their employment location.

        Considering this evidence, the Court finds that Rosales has failed to make the minimal

showing necessary that the policy of off-the-clock work extends nationwide—or even to the Preston

Hollow location—and that individuals at other locations wish to opt-in. See McKnight, 756 F. Supp.

2d at 807 (limiting conditional certification to just two of the employer’s six locations as the plaintiffs

failed to show opt-in interest existed at the other four locations). Thus, the Court will not extend

conditional certification to other locations based on this alleged policy.

        As for the second policy, it appears that many locations nationwide used the same

compensation scheme for all personal trainers. Doc. 31, Equinox’s App., 211 (describing the

compensation plan for “non-California” markets). Specifically, Equinox would pay a base hourly rate

of $8/hour for certain tasks, like assisting customers on the gym floor, racking weights, or handing

out towels. Id. at 212; id. at 43 at 39:2-9 (Rosales Dep.); Doc. 25-7, Ex. G. Compensation for other

tasks was ostensibly decoupled from the task’s duration, and instead paid on a per-unit basis. Doc.

31, Equinox’s App., 211–12. For example, conducting fitness tests for new members or

                                                   -9-
complimentary training sessions was paid at $15/unit. Id. at 214. And no hourly rate was paid when

the trainer worked one-on-one with a customer for personal training (“PT sessions”)—instead, the

trainer would be paid per unit of training she conducted, the value of which depended on the

trainer’s experience. Id. at 212. Equinox offered other bonuses as well. Id. at 213–14. The evidence

currently before the Court suggests that these per-unit rates were in fact highly coupled to the

amount of time the trainer spent with each client. Doc. 31, Equinox’s App., 212 (showing that PT

session rates varied whether they were “full session” or “half session”); id., 121 at 40:1-8 (Rosales

Dep.).

         Equinox argues that Rosales’s regular rate of pay was the lowest rate she was

paid—$8/hr—and that even for those weeks in which she might have worked over forty hours, her

compensation still exceeded the overtime that would be required for her $8/hr rate. Doc. 30,

Equinox’s Resp., 6. But the Court is not convinced that this manner of computing overtime is

necessarily correct under the FLSA, or that all potential plaintiffs would have been paid appropriate

overtime under Equinox’s current compensation scheme. See, e.g., 29 C.F.R. § 778.115 (“Where an

employee in a single workweek works at two or more different types of work for which different

nonovertime rates of pay (of not less than the applicable minimum wage) have been established, his

regular rate for that week is the weighted average of such rates.”); Casanova v. Gold’s Texas Holdings

Grp., Inc., 2016 WL 1241548, at *8 (W.D. Tex. Mar. 23, 2016) (finding at the summary-judgment

stage that an almost identical personal-trainer payment scheme was not a commission-based

compensation that would be exempt from the FLSA’s overtime requirements under 29 U.S.C.

§ 207(i)). More in-depth briefing—for example, at the summary-judgment stage—would be

necessary for the Court to determine this issue definitively. See Casanova v. Gold’s Texas Holdings

                                                - 10 -
Grp., Inc., 2014 WL 6606573, at *4 (W.D. Tex. Nov. 19, 2014) (declining to rule on the merits of

a policy as a matter of law at the conditional certification stage).

       Equinox also argues that permitting Rosales’s case to continue as a collective action would

be unmanageable and judicially inefficient because it would necessarily involve an individualized

analysis of each plaintiff’s work records. Doc. 30, Equinox’s Resp., 22-25. Equinox cites one case,

Johnson v. TGF Precision Haircutters, Inc., 2005 WL 1994286 (S.D. Tex. Aug. 17, 2005), in support

of this proposition. But in Johnson, the court was confronted with potential plaintiffs with a range of

positions and compensation schemes—in contrast, here there is only the position of personal trainer,

which is governed by a single compensation scheme. See id. at *22. Although Equinox’s

compensation scheme incorporates multiple variables, the same general formula applies to each

personal trainer. And as for variations in potential plaintiffs’ off-the-clock hours, the Court is

confident that a uniform scheme to estimate these hours could be applied such that it would not be

unduly burdensome to address these FLSA claims as a collective action.

       Thus, any complexities that might arise because of a need to calculate individual rates do not

mitigate against limited class certification. And even if the second alleged policy violates the FLSA’s

overtime rules, Rosales has not shown that there is opt-in interest at any location other than

Highland Park, and thus the Court finds no compelling reason to certify the class beyond that

location. See Corcione, 2014 WL 6388039, at *1 (granting conditional certification where three

others opted into the named plaintiff’s FLSA suit); Parker, 2017 WL 1550522 at *1, 6 & 14

(applying the more stringent standard and allowing conditional certification at limited locations

when there were four named plaintiffs and no opt-in plaintiffs more than two years after the initial

complaint).

                                                - 11 -
       Thus, considering the three factors listed above, the Court GRANTS conditional

certification with respect to Equinox’s Highland Park location only.

                                                 IV.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Conditional Certification, Doc. 25, is

GRANTED IN PART and DENIED IN PART as follows:

       1.      The Court conditionally certifies this collective action.

       2.      The prospective class may include only personal trainers at Equinox’s Highland Park

               location for the past three years from the date of this Order.

       3.      The Court ORDERS Defendants to produce the full names and current or last

               known addresses of all individuals falling within the above-defined class (Employee

               Information). Defendant shall provide the Employee Information in an electronic

               form that can be used by Plaintiff in mailing out the notice. If the information is not

               stored electronically, Defendant shall provide it in written form. Noticing the

               prospective class by posting at the job site, e-mailing, or text messaging is not allowed.

       4.      The Court ORDERS Defendants to produce the Employee Information no later than

               14 days from the date of this Order. If Defendant fails to provide the Employee

               Information by that date, the statute of limitations will be equitably tolled for each

               day after that deadline that Defendant fails to provide the Employee Information.

       5.      The Court ORDERS the parties to confer and submit an agreed Proposed Notice

               form and an agreed Proposed Consent to Join form no later than Friday, May 3,

               2019.

                                                - 12 -
6.    The opt-in period will last until 60 days following the date Defendant produces the

      Employee Information.



SO ORDERED.

SIGNED: April 19, 2019.




                                     - 13 -
